Citation Nr: 0724247	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  03-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Service connection for the cause of the veteran's death.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD), to 
include entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability, for accrued benefits purposes.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

4.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  The veteran died in April 2000.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In its decision, the RO, denied 
entitlement to service connection for the cause of the 
veteran's death, DIC under the provisions of 38 U.S.C.A. § 
1318, and Dependents' Educational Assistance under the 
provisions of 38 U.S.C.A. Chapter 35.  This matter also comes 
before the Board from a March 2003 rating decision, which 
granted service connection for PTSD for accrued benefits 
purposes and assigned an initial 30 percent rating effective 
January 1998.  The appellant is appealing the assignment of 
the 30 percent rating following the award of service 
connection.

This case was previously before the Board in November 2005 at 
which time, the claims on appeal were denied.  Subsequently, 
that decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2007, the Court 
granted a joint motion to vacate and remand the November 2005 
Board decision in its entirety. 
In light of the foregoing, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The April 2007 Joint Motion for Remand primarily identified 
two separate bases for remand.  First, the parties identified 
defects with respect to the duties to notify and assist the 
appellant in pursuit of her claims.  Second, the parties 
identified substantive evidentiary defects.

With respect to defects pertaining to the duties to notify 
and assist the appellant in pursuit of her claims, the 
appellant's representative argues that this notice was not 
provided prior to VA's initial unfavorable decision of April 
2002, denying claims for accrued benefits and DIC, which was 
prejudicial to the appellant.  Without addressing the merits 
of this argument, the Board's remand cannot serve to 
retroactively correct any inadequacies or incompleteness in 
conjunction with the duty to assist, which may have existed 
at of the time of the November 2005 Board decision.  However, 
herein, the Board can insure that the appellant is provided 
complete and adequate (VCAA) notice addressing both the 
duties to notify and assist and can insure her an opportunity 
for her to provide or identify any additional evidence 
pertinent to the claims, prior to readjudication of the 
claims on appeal by both the Agency of Original Jurisdiction 
and the Board; so as not to compromise the essential fairness 
of the adjudication.  Although not specifically addressed in 
the joint motion, such notice includes providing the 
appellant with explanation as to the type of evidence that is 
needed to establish an increased disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  Such notice will be issued to the 
appellant pursuant to this remand.

The parties also agreed that the Board failed to address 
evidence that was described as "favorable" to the appellant 
in conjunction with the claims for an increased rating for 
PTSD and the related claim of TDIU for purposes of accrued 
benefits on three specific counts.  First, it was observed 
that the records contained GAF scores of 28 and 31, which the 
Board attributed to the veteran's drug use and opposed to his 
PTSD.  Second, it was further indicated that the Board had 
stated that separate GAF scores were not provided for PTSD 
symptomatology alone, and therefore concluded that the GAF 
scores in the record represented scores which combined PTSD 
manifestations with non-service connected drug use.  The 
parties agreed that on both accounts the Board had reached 
impermissible medical conclusions which were based on the 
Board's unsubstantiated opinion, as opposed to based on 
medical findings, in violation of Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions), overruled on other 
grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Finally, it was noted that the Board failed to explain the 
evidentiary basis for a finding that the veteran's PTSD did 
not markedly interfere with his employment; particularly in 
light of an April 1996 VA medical statement indicating that 
the veteran was unemployable.  38 C.F.R. §§ 3.321(b), 
4.16(b).

The appellant's representative has requested that medical 
opinions be obtained addressing the following matters: (a) 
whether the veteran's substance abuse was proximately due to 
or the result of his service-connected PTSD (a matter which 
particularly affects the cause of death claim); and (b) 
whether the veteran's PTSD impaired his ability to work, 
either alone or in conjunction with his substance abuse 
problems.  

The appellant's representative argued in his December 2006 
brief that neither the AOJ nor the Board in its November 2005 
decision adequately addressed whether the veteran's substance 
abuse problems were proximately due to or the result of his 
PTSD as considered under 38 C.F.R. § 3.310.  He observed that 
VA did not develop any evidence pertaining to this incidental 
matter and pointed out that that the record contained 
multiple references to the veteran's substance abuse 
problems.  The appellant's representative also noted that the 
Board considered the issue of secondary service connection 
only as pertained to the DIC claim and not as pertained to 
the accrued benefits claim.  

A review of the law and regulations applicable to this case 
reveals that no compensation shall be paid if a disability is 
the result of a veteran's own willful misconduct, including 
the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.1(n), 3.301 (1998); see 
also VAOPGPREC 2-97 (January 16, 1997).  Section 8052 of the 
Omnibus Budget Reconciliation Act of 1990, Pub L. No. 101- 
508, § 8052, 104 Stat. 1388, 1388-351 prohibits, effective 
for claims filed after October 31, 1990, the payment of 
compensation for a disability that is the result of a 
veteran's own alcohol or drug abuse.  However, it has been 
determined that the amendments do not preclude service 
connection under 38 C.F.R. § 3.310(a) of a substance-abuse 
disability that is proximately due to or the result of a 
service-connected disease or injury.  See VAOPGCPREC 2-98, 
VAOPGCPREC 7-99; see also Allen v. Principi, 237 F.3d 1368, 
1376 (Fed.Cir. 2001).  

The Board observes that there has been a change in the law as 
affects claims bought on a secondary basis under 38 C.F.R. 
§ 3.310.  Service connection may be granted for disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
the new provisions require that service connection not be 
awarded on an aggravation basis without establishing a pre-
aggravation baseline level of disability and comparing it to 
current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 
2006).  The stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995).  

To insure compliance with 38 C.F.R. § 3.103(a) and 
38 U.S.C.A. § 5103A, the aforementioned requested medical 
opinions shall be sought and the appropriate law and 
regulations will be applied on readjudication of the claims. 

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006); and the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) are fully met.

Specifically, the RO should send an 
appropriate letter to the appellant to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise her of the 
evidence necessary to substantiate her 
claims, as well as what evidence she is 
to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  She should also be advised to 
submit all pertinent evidence in his 
possession.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
increased rating claim for PTSD on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO is requested to make 
arrangements for a review of the claims 
folder by an appropriate VA medical 
specialist, to address and provide 
opinions for the record as to the 
following matters:

(a) Whether the veteran's substance abuse 
was proximately due to, the result of, or 
aggravated by his service-connected PTSD; 

(b) Whether the veteran's PTSD impaired 
his ability to work, either alone or in 
conjunction with his substance abuse 
problems, to specifically include an 
opinion addressing: (i) whether the 
veteran was unemployable due to solely 
his PTSD and addressing the separate 
question of (ii) whether PTSD and 
substance abuse in combination rendered 
him unemployable; 

(c) The degree of impairment attributable 
solely to PTSD since January 1998 as 
described in terms of his primary 
symptomatology and the assignment of a 
GAF score; and 

(d) Reconciliation and explanation (to 
the extent possible) of the GAF scores of 
28 and 31 assigned as shown by VA records 
dated in June 1999, to include any 
insight as to what score/portion thereof 
appears to have been attributable to the 
veteran's drug use and what score/portion 
thereof, to his PTSD.

3.  Finally, the after the actions 
requested herein have been undertaken and 
the appellant and her representative have 
indicated that they have no further 
evidence to submit, the claims should be 
readjudicated to include consideration of 
the provisions of 38 C.F.R. § 3.310 and 
the Allen case in conjunction with both 
the DIC/cause of death and the PTSD 
increased evaluation/accrued benefits 
claims.  In the event that the claims are 
not resolved to the satisfaction of the 
appellant, she should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision and she and her representative 
should be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



